    Case 1:18-cr-00457-AMD Document 170-1 Filed 07/07/20 Page 1 of 10 PageID #: 2402

                                                                               No. 27761
                                                                        Vancouver Registry



                         IN THE SUPREME COURT OF BRITISH COLUMBIA


Between
                               The Attorney General of Canada,
                            on behalf of the United States of America


And


                                        WANZHOU MENG


    REVISED CASE MANAGEMENT MEMORANDUM OF PERSON SOUGHT FOR EXTRADITION
     1.      Introduction

•     There have been six prior Case Management Conferences (“CMC”s) in relation to
      these proceedings: May 8, 2019, June 6, 2019, January 17, 2020, March 30, 2020, April
      27, 2020, and June 3, 2020.

•     The main issues identified in the early CMCs were:

          I. Abuse of Process (two branches)

                a. Political Abuse and Statements of President of USA (“1st Branch of
                   Abuse”); and
                b. Unlawful Detention, Search and Interrogation at YVR (“2nd Branch of
                   Abuse”).

          II. Double Criminality; and

          III. Sufficiency of the Evidence of Fraud

•     As a result of the first two CMCs, a preliminary schedule was set by this Honourable
      Court to hear evidence and arguments from the parties on the issues. That schedule
      has since been substantially affected by the intervention of the Covid-19 pandemic
      and its effect on normal court operations.

                                                 1
    Case 1:18-cr-00457-AMD Document 170-1 Filed 07/07/20 Page 2 of 10 PageID #: 2403

                                                                                   No. 27761
                                                                            Vancouver Registry

2.          Subsequent Developments
       i.     Disclosure Motion

•       Further to the 2nd Branch of Abuse, in September of 2019 Ms. Meng argued a motion
        seeking additional disclosure, relying on R. v. Larosa, (2002) 166 C.C.C. (3d) 449.

•       On December 9, 2019 this Court issued a Ruling granting Ms. Meng’s disclosure
        motion (the “Disclosure Order”).

•       Following a third CMC held on January 17, 2020, the Attorney General of Canada
        (“AGC”) undertook to make best efforts to comply with the Disclosure Order by
        February 28, 2020, including identifying any documents over which it would assert
        privilege.


 ii.        Privilege Claims

              a. Before the British Columbia Supreme Court

•       On February 28, 2020, the AGC provided further disclosure pursuant to the Disclosure
        Order. The additional disclosure includes approximately 400 documents spanning
        between 1,200 and 1,500 pages. The AGC claimed privilege over all or part of
        approximately half the documents produced.               In addition, a Laporte list was
        supplied for documents wholly withheld based on privilege. The privilege claims rely
        on solicitor/client privilege, litigation privilege and public interest immunity pursuant
        to s. 37 of the Canada Evidence Act (“CEA”). There are multiple redactions based
        on irrelevance and/or non-responsiveness.

•       Since obtaining and reviewing the new disclosure, counsel for Ms. Meng has written
        letters to the AGC dated April 14 and 23, 2020, seeking further undisclosed
        documents, challenging the correctness of the privilege claims and redactions, and
        seeking clarification regarding other issues.

•       The AGC responded to the defence letters on June 5, 2020. At present, there are
        approximately 200 documents that are the subject of privilege claims in this Court

•       As explained below, the parties are jointly proposing the appointment of amicus
        curiae to assist the Court and expedite the determination of the privilege claims in
        this Court by the end of August 2020.




                                                 2
    Case 1:18-cr-00457-AMD Document 170-1 Filed 07/07/20 Page 3 of 10 PageID #: 2404

                                                                                 No. 27761
                                                                          Vancouver Registry

            b. Before the Federal Court of Canada

•     On April 23, 2020, the AGC disclosed one additional document deemed relevant to
      the Disclosure Order, over which the AGC has asserted a claim of national security
      privilege under s. 38 of the CEA (the “S. 38 Doc”).

•     On April 24, 2020, the AGC’s National Security Group brought an Application before
      the Federal Court of Canada (“FCC”) under s. 38.04(1) of the CEA for an Order
      regarding disclosure of the S. 38 Doc (the S. 38 Application). On June 2, 2020, the
      AGC disclosed five additional documents that are now part of the S. 38 Application
      (i.e.: six documents in total).

•     Three CMC’s have been held before the Honourable Justice Kane of the FCC in
      respect of the s. 38 Application: May 5, May 19 and June 9, 2020.

•     On June 9, 2020, the Court appointed Mr. Anil Kapoor as amicus curiae in relation
      to the S. 38 Application. The dates of July 16-17, 2020 were set for the hearing of the
      public phase of the S. 38 Application. August 5-6, 2020 were set for the hearing of
      the private phase (i.e.: ex parte, in camera) of the S. 38 Application.

            c. Effect of Privilege Claims on Scheduling of Abuse of Process Litigation

•     Ms. Meng’s respectful position is that, until all contested privilege issues are resolved
      regarding the disclosures made further to the Disclosure Order, she will not be able
      to perfect her materials on the 2nd Branch of Abuse motion.

•     It is Ms. Meng’s submisson that the litigation regarding the three branches of abuse
      of process should be heard together, ie.: one after another with the different
      branches heard seriatim, starting after Labour Day, and the Court reserving rulings,
      if necessary, until all matters are completed. This is because the jurisprudence on
      abuse directs that, where appropriate, the effect of multiple forms of abuse may be
      considered cumulatively.

•     Ms. Meng has proposed a detailed Schedule that is attached as Appendix “A”, that
      includes a comprehensive list of filing and hearing dates. It is colour coded to assist
      the Court in distinguishing the filing and hearing dates proposed for the different
      motions involved.

            d. Amicus Curiae Proposal

•     Through the cooperative efforts of the AGC and counsel for Ms. Meng, the parties
      will present to the Court, subject to its direction and approval, a draft protocol for
      the appointment of Mr. Anil Kapoor as amicus curiae to assist this Court in the fair
                                               3
    Case 1:18-cr-00457-AMD Document 170-1 Filed 07/07/20 Page 4 of 10 PageID #: 2405

                                                                                   No. 27761
                                                                            Vancouver Registry

      and expeditious resolution of the AGC’s claims of solicitor-client privilege, litigation
      privilege and s. 37 CEA public interest privilege.

•     Subject to the Court’s direction, a formal protocol can be provided that sets out the
      role and responsibilities of amicus curiae, which the parties would propose be made
      the subject of a consent Order.


     iii.   Additional Branch of Abuse Identified Since Original Dates Set

•     Ms. Meng wishes to provide notice 1 that, in addition to seeking a stay of the
      proceedings based on the two branches of abuse summarized in paragraphs 1(I)(a)
      and (b) above, she will seek a stay of the extradition proceedings on a third branch
      of abuse.

•     Ms. Meng will submit that the Requesting State’s summary of evidence in the Record
      of the Case (“ROC”) and Supplemental Record of the Case (“SROC”) is grossly
      inaccurate and based on deliberate and/or reckless misstatements of fact and
      material omissions, thereby constituting a serious abuse of the extradition process
      that should disentitle the Requesting State to proceed, as found by this Court in
      United Kingdom of Great Britain and Northern Ireland v. Tarantino, 2003 BCSC 1134
      (“Tarantino”) and subsequent related jurisprudence in Canada and internationally
      (“3rd Branch of Abuse”).

•     Ms. Meng will submit that the ROC and SROC contain false statements and material
      omissions which, when considered cumulatively, substantiate that the ROC and
      SROC are so replete with intentional or reckless error that the conduct of the
      Requesting State in certifying them under s. 33 of the Extradition Act and submitting
      them as the basis for Ms. Meng’s extradition constitutes a violation of her s. 7 Charter
      rights and an abuse of process justifying a stay of the proceedings. 2 The
      misrepresentations and omissions in the ROC/SROC include the following:




1 After briefly summarizing the two branches of abuse of process at the outset of her Larosa
Memorandum of Law, the following was added in footnote 5: “The Applicant continues to
investigate the conduct of both Canadian and American authorities to determine whether
further grounds may be advanced for the abuse of process motion. The Applicant should not
be taken to have limited herself to the two branches of abuse identified in this Application given
the early stage of the proceeding. Any additional ground of abuse raised by the Applicant will
be the subject of advance notice to the Respondent and the Court”.
2 Tarantino, at para. 38.


                                                4
    Case 1:18-cr-00457-AMD Document 170-1 Filed 07/07/20 Page 5 of 10 PageID #: 2406

                                                                                  No. 27761
                                                                           Vancouver Registry

                a. Material Omissions in Summary of PowerPoint in ROC

    •   In relation to the PowerPoint (“PPT”) presentation delivered by Ms. Meng on August
        22, 2013 to a HSBC banker in Hong Kong, paragraph 28 of the ROC purports to
        summarize the key aspects of the PPT that allegedly misled HSBC into continuing to
        provide banking services to Huawei, including processing U.S. dollar transactions,
        which allegedly exposed HSBC to a risk of civil and criminal monetary penalties in
        the United States under U.S. sanctions laws against Iran.

    •   It will be submitted that the summary of the PPT in paragraph 28 of the ROC is grossly
        misleading because it omitted to include reference to critical disclosures that Ms.
        Meng made in the PPT regarding Huawei’s ongoing business operations in Iran
        including the following statements:

         o As a business partner of Huawei, Skycom works with Huawei in sales and service
           in Iran. (PPT, p. 6)

         o Huawei conducts normal business activities in Iran and provides civilian
           telecommunications solutions… (PPT, p. 6)

    •   Ms. Meng will submit that these key disclosures in the PPT, that were omitted from
        the summary in the ROC, provided HSBC with the material facts it needed to know
        in order to assess whether there was any risk to HSBC in continuing to provide
        banking services to Huawei, including processing U.S. dollar transactions related to
        Huawei’s commerce in Iran. The conduct of the Requesting State in excluding
        these disclosures in the PPT from the ROC, made the summary of the PPT in the ROC
        materially misleading. As the PPT is the foundation for the fraud allegation against
        Ms. Meng, such omissions constitute, at best, gross negligence by the Requesting
        State in ensuring that the certified ROC/SROC accurately summarized the relevant
        facts and evidence available for trial and, at worst, an intentional effort to misled. 3

                b. Material Misstatements Re Junior/Senior Employees of HSBC

    •   The Requesting State asserted in the ROC that only “junior” HSBC employees knew
        of the relationship between Huawei and Skycom, including that:

        o Huawei employees had significant involvement in trying to secure a loan for
          Skycom’s Iranian operations in 2011; and




3   Extradition Act, s. 33(3)(a).
                                                5
    Case 1:18-cr-00457-AMD Document 170-1 Filed 07/07/20 Page 6 of 10 PageID #: 2407

                                                                                No. 27761
                                                                         Vancouver Registry

        o In 2013, Huawei employees were involved in aspects of the administration of
          Skycom’s bank account at HSBC. 4

    •   The ROC asserts that these “junior” employees did not relay this information to
        “senior” executives at HSBC, leaving the latter reliant only on the information
        provided in the PPT. The ROC then asserts that, following the release of the Reuters
        articles in December 2012 and January 2013, HSBC closed the Skycom account.
        The effect of the presentation of the facts in the ROC is to suggest that senior
        banking executives at HSBC were unaware of the relationship between Huawei
        and Skycom and of the bank accounts for those entities located in the “Huawei
        Master Group” at HSBC.

    •   On the abuse motion, Ms. Meng will seek to adduce evidence that will
        demonstrate that these statements in the ROC are false. That evidence will
        demonstrate that it is inconceivable that any decision to modify or terminate
        HSBC’s relationship with Skycom or Huawei would not have been reviewed by the
        most senior management of HSBC following a detailed internal review of its total
        enterprise wide client relationship within its self described “Huawei Master Group”.
        That high-level review, which would have preceded the closing of the Skycom
        account, would necessarily have revealed the interconnectedness of the Huawei,
        Skycom (and Canicula) accounts.

    •   The implausibility of senior management of HSBC not being aware of the
        relationship between Huawei, Skycom and the nature of the commerce that
        Huawei and Skycom conducted in Iran, is further underscored by the fact that, in
        December 2012, HSBC paid a US$1.9 billion dollar fine and entered into a Deferred
        Prosecution Agreement (“DPA”) with the U.S. Department of Justice (“USDOJ”)
        related to its own independent misconduct, including in relation to violations of U.S.
        sanctions law regarding Iran.

    •   Ms. Meng will lead evidence that will demonstrate that, in the DPA, HSBC assured
        the USDOJ that it was remediating the Know Your Client (“KYC”) for its customers
        group-wide, adopting enhanced risk standards and adopting U.S. anti-money
        laundering standards. This remedial measure would have required HSBC to review
        accounts to ensure that HSBC “knew its customer(s)” and therefore, would have
        identified the relationship between Huawei, Skycom and Canicula.

    •   Ms. Meng will adduce further evidence that will demonstrate that a customer of
        Huawei’s size (being HSBC’s Global Liquidity and Cash Management Department’s
        17th largest customer 5) and importance globally (being the world’s largest telecom

4   ROC, paras. 31-32.
5   ROC, p. 7, para. 15.
                                               6
        Case 1:18-cr-00457-AMD Document 170-1 Filed 07/07/20 Page 7 of 10 PageID #: 2408

                                                                                     No. 27761
                                                                              Vancouver Registry

            equipment manufacturer and a Fortune 500 company since 2010) would
            necessarily be serviced by senior representatives of HSBC. Moreover, any issue with
            the client that involved a potential violation of U.S. law while the bank was under
            a DPA, would be addressed by the most senior members of HSBC management to
            ensure that the institution was protected and was not, in any way, assisting in
            violations of U.S. law that would have constituted a breach of its DPA.

        •   It will be submitted that these strategic misrepresentations in the ROC regarding
            the “junior/senior” distinction constitute a further failure of the Requesting State to
            accurately summarize the relevant facts and evidence in the certified ROC.


                   c. False Statements in SROC Regarding US$900 Million Credit Facility

        •   The ROC does not refer to any loans or credit facilities between HSBC and Huawei,
            nor any loan-loss risk arising from the alleged misrepresentations in the PPT. The
            SROC refers to certain loans and credit facilities, including the fact of Huawei
            having negotiated a “proposed” US$900 million credit facility with HSBC, but also
            makes no allegation that any loan or credit facility was at risk of default or non-
            payment. 6

        •   However, the Requesting State articulated, for the first time, the following theory of
            culpability in its Responding Submission on the Larosa application filed in this Court
            on September 19, 2019, at paras. 1 and 27:

            [1] …As a result of the misrepresentations, HSBC extended US$900 million of credit
            to Huawei and processed transactions for a Huawei subsidiary. These transactions
            put HSBC's economic interests at risk by: (1) jeopardizing repayment of the US$900
            million loan to HSBC; and, (2) exposing HSBC to fines or prosecution for violations of
            US sanctions law. [Emphasis added.]
            …
            [27] …As a result of the deception, HSBC's loans were put at risk because Huawei
            was exposed to criminal penalties for violating sanctions and HSBC itself risked fines
            and penalties for violating Iranian sanctions law by doing business with Skycom. This
            risk to HSBC was recognized by the fact that it entered into a deferred prosecution
            agreement with US authorities. [Emphasis added.]


•           It will be Ms. Meng’s position that the statements to this Court in the Requesting
            State’s Larosa submissions are grossly inaccurate and not supported by any


    6   SROC, paras. 5-6.
                                                    7
    Case 1:18-cr-00457-AMD Document 170-1 Filed 07/07/20 Page 8 of 10 PageID #: 2409

                                                                               No. 27761
                                                                        Vancouver Registry

        evidence. In fact, there never was a US$900 million credit facility between Huawei
        and HSBC. On the abuse motion, Ms. Meng will seek to adduce evidence that the
        following are the true facts:

        o   On April 30, 2014, HSBC, along with eight other banks, each proposed to work
            towards a credit facility arrangement with Huawei for US$900 million, with each
            participating bank participating to the extent of US$100 million. The proposal
            stated that should there be oversubscription to the syndicate that the credit
            facility could exceed US$900 million. The proposal ultimately led to a July 25,
            2014 US$1.6 billion credit facility arrangement that included twenty-six banks
            including HSBC (the “Facility”). HSBC's total contribution in the Facility was
            limited to US$80 million.

        o   Further, the SROC and the Requesting State’s Larosa submissions are also
            materially misleading in that they fail to inform the Court that the Facility was
            never drawn on by Huawei. It was, in fact, cancelled by Huawei in June 2017
            without ever being utilized in any way.

    •   It will be submitted that these factual misrepresentations by the Requesting State
        in the SROC and its Larosa submissions, regarding the non-existent US$900 million
        credit facility constitute a further failure of the Requesting State to accurately
        summarize the relevant facts and evidence in the certified ROC.


               d. Misstatements re Networkers Transactions

    •   In the ROC, the Requesting State described that HSBC cleared dollar transactions
        through its U.S.-based subsidiary, HSBCUS, and that between 2010 and 2014, HSBC
        and HSBCUS cleared over US$100 million worth of transactions related to Skycom
        through the United States. The ROC added that between 2010 and 2014, US$7.5
        million of those transactions were from payments made by Skycom to a customer
        of HSBC, Networkers International (“Networkers”), that provided employees to work
        on Skycom/Huawei telecom projects in Iran. The ROC described that, when
        Skycom paid Networkers, HSBC cleared its customer’s payments in U.S. dollars
        through HSBCUS and other USA banks. Between 2010 and 2013, the payments were
        sent from Skycom’s account at HSBC. After the Skycom account was closed by
        HSBC in January 2013, the payments to Networkers were sent from a Skycom
        account in a bank in China, but the payments continued to be cleared through
        the United States with the involvement of HSBC, and accepted by HSBC into
        Networkers’ account at HSBC. 7


7   ROC, p. 2 (summary, para. 3) and paras. 15-16 and 74-75.
                                                8
    Case 1:18-cr-00457-AMD Document 170-1 Filed 07/07/20 Page 9 of 10 PageID #: 2410

                                                                              No. 27761
                                                                       Vancouver Registry


    •   On the Third Branch of Abuse motion, Ms. Meng will seek to adduce evidence to
        demonstrate that the foregoing explanation of the dollar clearing process
        undertaken by HSBC is highly misleading, based on the following facts:

        o   How HSBC chose to process inbound payments to its customer (Networkers)
            was within HSBC’s control.

        o   HSBC was fully aware that the payments to Networkers (also HSBC’s customer)
            came from Skycom (HSBC’s customer whose account was closed in early
            2013), yet HSBC chose to process the Skycom U.S. dollar payments to
            Networkers through the U.S. banking system, even after it closed the Skycom
            account. (The SROC acknowledged that, even though HSBC went under a
            DPA in December 2012, HSBC independently chose not to block all transactions
            related to Skycom. 8)

        o   Ms. Meng could not have had any role, influence or control over how, or
            whether, HSBC chose to process the Skycom U.S. dollar payments to
            Networkers. HSBC could have established a policy to automatically reject
            payments from Skycom to Networkers (or to any HSBC customer or account).
            Had HSBC taken this step, it would have detected and rejected any payments
            from                  Skycom                  to                Networkers.

        o   Nor did Ms. Meng decide whether HSBC or any other bank accessed the U.S.
            financial system to process U.S. dollar payments, including Skycom’s payments
            to Networkers. Foreign banks may use alternative mechanisms for processing
            U.S. dollar transactions that do not involve the U.S. financial system. In
            particular, instead of using the U.S. banking system to process U.S. dollar
            payments, Hong Kong-based banks and their partners had the option of using
            the U.S. dollar Clearing House Automated Transfer System (“USD CHATS“), an
            alternative currency settlement system based in Hong Kong. In 2000, HSBC was
            appointed by the Hong Kong Monetary Authority as the settlement institution
            for USD CHATS. In turn, HSBC appointed Hong Kong Interbank Clearing Limited
            (“HKICL”) as the system operator. As of February 2020, there are over 200 banks
            utilizing the USD CHATS in Hong Kong.

        o USD CHATS permits the efficient settlement of U.S. dollar transactions in the
          Asian time zone without involving any correspondent U.S. banks. The


8   SROC, para. 22.
                                              9
Case 1:18-cr-00457-AMD Document 170-1 Filed 07/07/20 Page 10 of 10 PageID #: 2411
